Title: To Thomas Jefferson from William Carmichael, 6 November 1785
From: Carmichael, William
To: Jefferson, Thomas



Dear Sir
San Lorenzo, 6th. Novr. 1785

I received on the 2d. Inst. from the Person to whom it was inclosed your favor of the 18th. Ulto. I have expected with impatience the arrival of the person or persons of whom you promised to write me fully and to furnish me the means of conveying safely my sentiments to your Excellency. Since my last I have received further Intelligence from Algiers. Our Affairs with that Regency demand instant attention. I am afraid their Cruisers now at Sea will add to the distress of our Commerce. These corsairs have appeared on  the coast of Portugal. A small Squadron of that nation put to sea in search of them as also some Maltese frigates who happened to be at Cadiz, when they passed the Streights of Gibraltar. I have no letters from Congress. Indeed I am totally neglected and feel too much for my health and tranquillity this neglect. I know Mr. Drayer by reputation and have the history of his political life. I shall not fail to show him every mark of civility on his arrival which your recommendation commands, in presenting him at the same time the proper compliments on your part. The same reason which prevented your Excellency from entering into details denies me the satisfaction of giving you some interesting occurrences which have transpired since I had the honor to address you. I am happy to hear of Dr. Franklin’s Arrival and wish that he may end his days with that Otium cum dignitate which his past life hath merited. The only son of the Prince of Asturias has been dangerously ill now 16 days. It is feared that he will not recover. His Death will give rise to political Speculations, altho’ the Father and Mother are of an age to promise still a male successor. I take the Liberty of mentioning to you the Vene[tian] Ambassador who you will see shortly at Paris, Capello. His manner of life is I presume entirely different from yours, but as you will see him at the Ct. de Vergennes Table and at Court, I wish you to mention to him that I had recommended you to cultivate his friendship. He is by no means deficient in Understanding, but [is] Extremely addicted to Women and play. In seeing him you will not easily give credence to my first assertion for he will remind you of the Lines of Pope
“He crawls to his purch on tottering kne[es] and envies every sparrow that He sees.”
The Latter he understands perfectly and that Talent at Paris is a passeport to What is called good Company. He has always treated me well. He neither speaks tolerably french or Spanish nor even Italian so that you will not have much conversation with him.
I have the honor to be With great respect Your Excys. Most Obedt. & Hble. Sert.,

Wm. Carmichael


7th. Novr.
The Infant has favorable Symptoms to day which give great pleasure to the Royal Family.

